   Case 4:15-cv-00177-RSB-BKE Document 44 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 COASTAL LOGISTICS, INC.,

                Plaintiff,                                 CIVIL ACTION NO.: 4:15-cv-177

        v.

 AIM STEEL INTERNATIONAL, INC.,

                Defendant.

                                           ORDER
       Plaintiff Coastal Logistics, Inc. (“Coastal Logistics”) filed this action against Defendant

AIM Steel International, Inc. (“AIM”). (Doc. 1.) While AIM initially filed an Answer, (see doc.

6), its Answer was later stricken, (doc. 30), and the Clerk subsequently entered AIM into default,

(doc. 31). Shortly thereafter, the Court learned that AIM had filed a voluntary petition in the

United States Bankruptcy Court for the Northern District of Georgia and the Court stayed this case

pursuant to 11 U.S.C. § 362. (Doc. 33.) After learning that the bankruptcy proceeding has

concluded, the Court recently ordered Coastal Logistics to advise the Court of the status of this

case. (Doc. 41.) In response, Coastal Logistics filed a Motion to Dismiss Without Prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2), which is presently pending before the Court.

(Doc. 42.)

       In its Motion to Dismiss Without Prejudice, Coastal Logistics “notes its understanding that

[AIM] has no liability insurance or other assets by which a judgment could be satisfied.” (Doc.

42, p. 1.) Accordingly, it “has concluded that further litigation of this matter would constitute a

waste of judicial resources.” (Id.) AIM—which is presently unrepresented by counsel, despite

the Court’s repeated directive that it obtain counsel, (see docs. 27, 29, 30)—has not filed any sort

of response to the Motion to Dismiss; as a result, it has neither objected to nor requested that any

special terms be placed upon the dismissal. The Court also notes that no counterclaims or cross-

claims are pending.
  Case 4:15-cv-00177-RSB-BKE Document 44 Filed 01/27/21 Page 2 of 2




      Accordingly, the Court DIRECTS the Clerk of Court to LIFT the stay of this case. The

Court GRANTS Plaintiff’s Motion to Dismiss, (doc. 42), DISMISSES the action WITHOUT

PREJUDICE, and DIRECTS the Clerk to TERMINATE all other pending motions, (doc. 32),

and CLOSE the case.

      SO ORDERED, this 27th day of January, 2021.




                                  R. STAN BAKER
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                           2
